DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-16-21 has been entered.
 Response to Amendment
	Amendment to claims filed 2-22-21 is acknowledged. Currently, claims 1-20 are pending. Claims 1, 19 and 20 are currently amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
19 recites the limitation "the inner circumference" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the outer circumference" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkart et al. (2009/0182413) in view of Majercak et al. (EP1179323).

Regarding claims 1 and 3, Burkart et al. discloses a method of manufacturing an endoprosthesis 15 (fig. 2A, 2B, para 44, abstract) having an inner circumference and an outer circumference, the method comprising:

Applying a cover to a stent 10 (fig. 1A, IB, 4, abstract, para 37, 43-44, 47), the stent including a plurality of adjacent stent elements 12 (claim 1, fig. 2A, 2B, 4, abstract, para 40); and


However, Majercak et al. teaches a stent 10 has several relatively rigid strut elements 12. Each pair of strut elements, is connected by flexible connector with width to thickness ratio greater than 1.5 (abstract and claims 1-3). The ratio of the width of the link to the link thickness of greater than 1.5 satisfies the claimed ratio of Mr/Mp > 0.2. Majercak et al. also teaches in plane folding since the links nest into each other (see abstract and figures). It would have been obvious to one of ordinary skill in the art before the effecting filing date of the claimed invention to modify Burkart et al. with the teaching of Majercak et al. since Majercak et al. teaches the relatively thin strut width with thick wall allows the stent to easily lengthen and shorten during stent delivery into the body while allowing the stent to retain the radial strength (see para 3).
Regarding claim 2, Burkart discloses wherein forming the plurality of apertures in the cover includes slitting the cover to form slits and heating the cover at least to a temperature sufficient to allow the cover to retract from the slits to form the plurality of flexible connecting elements having Mr/Mp > 0.2 (fig. 4, abstract, para 44-49).



Regarding claim 5, Burkart discloses wherein applying the cover to the stent includes applying a biocompatible polymeric covering to the stent to form a tubular cover over the stent (para 17).

Regarding claim 6, Burkart discloses wherein the cover is applied to an abluminal surface of the stent, a luminal surface of the stent, or both the luminal and abluminal surfaces of the stent (para 17, 44-47, and fig. 4, 5A-5C).
Regarding claim 7, Burkart discloses wherein applying the cover to the stent includes wrapping the stent with cover material (para 47).

Regarding claim 8, Burkart discloses wherein applying the cover to the stent includes covering substantially all of the stent surfaces (fig. 5B-5C, para 17, 44-46).

Regarding claim 9, Burkart discloses wherein the cover is formed of a thermoplastic film with strength properties that result in relatively uniform directional shrinking properties when the thermoplastic film is subjected to heat above a melt point of the thermoplastic film (para 17 and 45).

Regarding claim 10, Burkart discloses wherein forming the plurality of apertures in the cover includes puncturing the cover (fig. 4, para 17, 48).



Regarding claim 12, Burkart discloses wherein forming the plurality of apertures in the cover results in an open area of the endoprosthesis being greater than 50% (para 17).

Regarding claim 13, Majercak et al. teaches wherein each of the plurality of flexible connecting elements comprises a thickness that is greater than one tenth a width thereof (see abstract).

Regarding claim 14, Burkart discloses wherein each of the plurality of flexible connecting element 32 further comprises a web extension that attaches to one of the plurality of stent elements with a web extension length and a web extension width (fig. 2A, 2B, para 41).
Regarding claim 15, Burkart discloses wherein each of the plurality of flexible connecting elements 32 further comprises a web extension that attaches to one of the plurality of stent elements 12 with a web extension length and a web extension width, each of the flexible connecting elements further comprises a length, and the web extension length is less than the flexible connecting element length (fig. 2A, 2B and para 41).

Regarding claim 16, since the section modulus Mr is a function of width and thickness of the connecting element, it is inherent that Burkart discloses that each of the plurality of flexible connecting element has a varying section modulus Mr because the flexible connecting element 32 are narrower at the middle of their length than at the ends where they are attached to the stent element (fig. 2B and para 41) while the thickness of the flexible connecting elements are constant.



Regarding claim 19, Burkart discloses a method of manufacturing an endoprosthesis 15 (fig. 2A, 2B, para 44, abstract), the method comprising:
Applying a cover to a stent 10 (fig. 1A, IB, 4, abstract, para 37, 43-44, 47), the stent including a plurality of adjacent stent elements 12 (claim 1, fig. 2A, 2B, 4, abstract, para 40); and
Forming a plurality of apertures 41 in the cover between the plurality of stent elements (fig. 4, para 44, 48 and abstract) such that the endoprosthesis defines an open area of at least 50% (para 17) and forms a plurality of flexible connecting elements 32 interconnecting adjacent stent elements to limit longitudinal extension of the stent (abstract, fig. 2A, 2B, para 40-48 and claim 1).
Burkart et al. discloses that each of the flexible connecting element shaving a section modulus (Mr) in a direction aligned with a radius of the endoprosthesis and a section modulus (Mp) aligned in a direction perpendicular to the radius of the endoprosthesis since the section modulus is a function of width and thickness. Burkart et al. does not teach that Mr/Mp > 0.2 such that each of the plurality of flexible connecting elements is configured to fold in plane in relation to the inner circumference and the outer circumference of the endoprosthesis when the endoprosthesis is compacted longitudinally.
However, Majercak et al. teaches a stent 10 has several relatively rigid strut elements 12. Each pair of strut elements, is connected by flexible connector with width to thickness ratio greater than 1.5 (abstract and claims 1-3). The ratio of the width of the link to the link thickness of greater than 1.5 satisfies the claimed ratio of Mr/Mp > 0.2. Majercak et al. also teaches in plane folding since the links nest into each other (see abstract and figures). It would have been obvious to one of ordinary skill in the art before the effecting filing date of the claimed invention to modify Burkart et al. with the teaching of Majercak et al. since Majercak et al. teaches the relatively thin strut width with thick wall allows the 

Regarding claim 20, Burkart discloses a method of manufacturing an endoprosthesis 15 (fig. 2A, 2B, para 44, abstract), the method comprising:
Attaching a cover over a plurality of stent elements 12 to temporarily create a stent-graft (abstract, para 17, 44-49 and fig. 4); and
Forming apertures 41 in the cover between the stent elements to define a plurality of flexible connecting elements 32 (fig. 4, para 44, 48 and abstract) having a section modulus (Mr) in a direction aligned with a radius of the endoprosthesis and a section modulus (Mp) aligned in a direction perpendicular to the radius of the endoprosthesis (since the section modulus is a function of width and thickness), and the endoprosthesis defines an open area between stent elements of at least 50% (para 17).
Burkart et al. does not teach that Mr/Mp > 0.2 such that each of the plurality of flexible connecting elements is configured to fold in plane in relation to the endoprosthesis when the endoprosthesis is compacted longitudinally. However, Majercak et al. teaches a stent 10 has several relatively rigid strut elements 12. Each pair of strut elements, is connected by flexible connector with width to thickness ratio greater than 1.5 (abstract and claims 1-3). The ratio of the width of the link to the link thickness of greater than 1.5 satisfies the claimed ratio of Mr/Mp > 0.2. Majercak et al. also teaches in plane folding since the links nest into each other (see abstract and figures). It would have been obvious to one of ordinary skill in the art before the effecting filing date of the claimed invention to modify Burkart et al. with the teaching of Majercak et al. since Majercak et al. teaches the relatively thin strut width with thick wall allows the stent to easily lengthen and shorten during stent delivery into the body while allowing the stent to retain the radial strength (see para 3).
18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkart in view of Majercak et al. as applied to claim 1 above, and further in view of Das (2009/0054967).
Regarding claim 18, Burkart does not teach wherein each of the plurality of apertures has at least two concave shapes and one convex shape as viewed from within the aperture. However, Das teaches that the flexible cells 14 for axially interconnecting stent components 12 has at least two concave shapes and one convex shape as viewed from within the aperture (fig. 1-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the plurality of apertures with at least two concave shapes and one convex shape in the process of Burkart since Das teaches that the apertures can have different shapes.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522.  The examiner can normally be reached on 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/X.H.L/Examiner, Art Unit 1742                                                                                                                                                                                                        

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742